On Petition For Rehearing.
TUTTLE, District Judge.
Since the filing of the opinion of this court in connection with this matter, the petitioner has filed a petition for a rehearing on the grounds (1) that said opinion failed to refer to the recital in the stipulation herein to the effect that “it was the purpose and intention of the parties to enter into a conditional sale contract, and it was the intention of both parties that the title to the register should not pass J:o the said Aboud Nader until the full purchase price had been paid by him,” and that such opinion also failed to refer to an alleged agreement between the parties to tire effect that the contract in question constituted a conditional sale; and (2) that this court erred in holding in its said opinion that “there is an absence of any showing that the cause of action in question accrued in reliance upon prior decisions of the state court establishing a settled rule of property which was abrogated by the later decision of that court to the extent of impairing a vested right.” Both of these contentions of petitioner have received careful consideration.
[4] 1. The clause in the stipulation between the trustee and the petitioner to which the latter now calls attention was not overlooked *127by this court in the preparation of its former opinion herein. As, however, the language of the stipulation in that connection merely referred to the “purpose and intention of the parties,” and not to any agreement between such parties, that portion of the stipulation was deemed immaterial to any issues here involved, as it is, of course, obvious that the undisclosed, or, indeed, in the present case, even the orally disclosed, purpose or intention of the parties in entering into the written contract involved cannot be considered in construing such contract, at least where, as here, it is not claimed that such parties have, by any acts or conduct subsequent to the making of the contract, put a construction thereon which is binding on this court. Regarding the contention of petitioner that my previous opinion “fails to refer to the agreement between counsel- that each of the parties to the controversy would testify upon a hearing in lieu of the stipulation that it was agreed between the parties and understood between them that the contract constituted a conditional sale contract,” it is sufficient to say that neither in the stipulation mentioned nor anywhere else in the record before this court can any such language or agreement be found.
2. It is further urged in substance by petitioner that this court did not in its former opinion give proper weight to the contention of petitioner that the case of National Cash Register Company v. Paul, 213 Mich. 609, 182 N. W. 44, was so inconsistent with the settled rule of property established by prior decisions of the Michigan Supreme Const, in reliance upon which the contract in question was entered into, that the decision in the case last cited should not be followed by this court. Careful consideration of the contention and argument of petitioner in this connection is convincing that the present case, even upon the record as it now stands, is not one calling for the application of the principle thus invoked by petitioner and alluded to in the final paragraph of my prior opinion herein. It is true, as was pointed out by the Circuit Court of Appeals for this circuit in John Deere Plow Co. v. Mowry, 222 Fed. 1, 137 C. C. A. 539, and lay this court in Re American Steel Supply Syndicate, Inc., 256 Red. 876, that (in the language of this court in the case last cited) “until recently the decisions of the Michigan Supreme Court on this subject seemed to furnish no such clear and definite rule as would be controlling in this court.” In view, however, of the recent decisions of the Michigan Supreme Court in the cases of Atkinson v. Japink, 186 Mich. 335, 152 N. W. 1079, and Young v. Phillips, 202 Mich. 480, 168 N. W. 549; Id., 203 Mich. 566, 169 N. W. 822, cited and followed by this court in Re American Steel Supply Syndicate, Inc., supra, and in Re Robinson Machine Company (D. C.) 268 Fed. 165, and cited by the Michigan Supreme Court in its opinion in National Cash Register Company v. Paul, supra, which decisions, together with others mentioned in the Iasi cited case, were rendered before the making of the contract involved herein, I am not prepared to hold that the decision in National Cash Register Co. v. Paul is so inconsistent with previous decisions of the Michigan Supreme Court that 11 ought not to be followed by this court.
Nor can I agree with the intimation suggested, rather than urged, by petitioner that the decision in National Cash Register Company *128v. Paul is inconsistent with the decision of this court in Re Robinson Machine Co., supra, where it was held that the mere giving of a promissory note by the vendee in a conditional sale contract did. not convert such contract into one of absolute sale. The extent to which this court there went in this direction is indicated hy the language in my opinion in the later case of In re Bonk (D. C.) 268 Fed. 1012, to the effect that “the mere fact that promissory notes are given under a contract providing for the retention of title until payment of the purchase price is not necessarily inconsistent with an intention that no title shall pass until the payment of the purchase price.” This is far from holding that every contract under which promissory notes are given is necessarily one of conditional sale. In fact, in the case last cited, the contract involved was held to be one of absolute sale, with retention of title as a lien for security. The conclusion announced by the Michigan Supreme Court in National Cash Register Company v. Paul, supra, was not rested upon the fact that promissory notes were executed under the contract there involved, but that fact was merely referred to as one of the circumstances to be considered in construing such contract.
The careful thought and attention which I have devoted to the petition for a rehearing leave me fully satisfied that such petition should be, and it hereby is, denied.